EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

AMENDMENT TO THE CLAIMS
Regarding claim 17, “state” now reads --states-- in line 8.
Regarding claim 18, “the shortest modulation state” now reads --the shortest frequency-shift keying modulation state -- in line 3.
Regarding claim 19, “the shortest modulation state” now reads --the shortest amplitude-shift keying modulation state -- in line 3.
Regarding claim 24, “state” now reads --states-- in line 7.

REASONS FOR ALLOWANCE
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “while transmitting modulation states for the frequency-shift keying communication, determine if amplitude-shift keying modulation of the wireless power signals is present; and in response to determining the amplitude-shift keying modulation of the wireless power signals is present, abort the frequency-shift keying communication” in view of the other limitations as called for in independent claim 1; the limitation of “while transmitting modulation states for the frequency-shift keying communication, determining if amplitude-shift keying modulation of the wireless power signals is present; and in response to determining the amplitude-shift keying modulation of the wireless power signals is present, aborting the frequency-shift keying communication” in view of the other limitations as called for in independent claim 14; and the limitation of “while transmitting modulation states for the frequency-shift keying communication, determining if amplitude-shift keying modulation of the wireless power signals is present; and in response to determining the amplitude-shift keying modulation of the wireless power signals is present, aborting the frequency-shift keying communication” in view of the other limitations as called for in independent claim 21.
Dependent claims 2-13, 15-20, and 22-24 include the above-described allowable subject matter for being dependent on independent claims 1, 14, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849